5 F.3d 536NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
James Earl HINES, Plaintiff-Appellant,v.BOARD OF SUPERVISORS, CONTRA COSTA COUNTY, Defendants-Appellees.
No. 93-15870.
United States Court of Appeals, Ninth Circuit.
Submitted Aug. 23, 1993.*Decided Sept. 2, 1993.

Before:  PREGERSON, BRUNETTI, and RYMER, Circuit Judges.


1
MEMORANDUM**


2
James Earl Hines, a California state prisoner, appeals pro se the district court's order dismissing one of two consolidated actions.  We dismiss this appeal for lack of jurisdiction.


3
Because the district court's order disposes of only one of two consolidated cases, it is not appealable under 28 U.S.C. Sec. 1291 absent certification under Fed.R.Civ.P. 54(b).  See Heune v. United States, 743 F.2d 703, 703-04 (9th Cir.1984).  There is no Rule 54(b) certification in the record.  Accordingly, the order appealed from does not constitute a final judgment, and we lack jurisdiction to review it.


4
DISMISSED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3